Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 9 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     
                     My dear General
                     On Board the dolphin March the 9th 1781
                  
                  Here I am at the Mouth of Elk River and the fleet under My Command will proceed to Annapolis where I am Assured they Can go without danger.  They are protected By the Nesbitt of Twelve guns, Some Field pieces on Board the Vessel that carries Clel Stevens, and we are going to Meet one eight guns, and one six guns Vessel from Baltimore——With this Escort We May go as far As Annapolis—No Vessel of the Ennemy Ever Ventured so far up, and if By chance they should, our Force is Superior to any cruizer they Have in the Bay—at Annapolis we will Meet Commodore Nicholson whom I Have Requested By a letter to take the General Command of our fleet, and if there was the least danger to proceed farther down—they are to Remain at Annapolis Untill I send them New orders.
                  As to Myself, my dear general, I Have taken a Small Boat armed with Swivels and on Board of Whom I have put Thirty Soldiers—I Will precede the fleet to Annapolis where I am to Be met By Intelligences, and Agreable to the State of things Below Will determine my personal Motions and those of the fleet.
                  With a full Conviction that (Unless you arrived in time at Rhodeisland) no Frigat will Be Sent to us, I think it My duty to the troops I command and the Country I Serve, to overlook some little personal danger that I may ask for a frigat Myself, and in order to add might to My application I Have Clapp’d on Board My Boat the only son of the Minister of the French Navy, whom I’ll take out to speak if Circumstances Require it.
                  our Men were much Crouded at First, But I unload the Vessels as we go along and take possession of every Boat that Comes in My way.
                  These are, My dear general, the Measures I thought proper to take—the detachment is, I Hope, free from Danger, and My Caution on this point Has Been so far as to Be called timidity By every Seaman I Have Consulted—Captain Martin of the Nesbitt who Has Been Recommended By General Gist Make Himself Answerable for the Safe Arrival of the fleet at Annapolis Before to morrow Evening.
                  With the Highest Respect and Most tender Affection I Have the Honor to Be, My dear general Your most obedient Humble Servant and Friend
                  
                     Lafayette
                  
                  
                     Will you Be pleased, My dear general, to present My Respects to Mrs Washington, Mrs Hamilton and the family.
                  
                  
               